Citation Nr: 1755821	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served in the Iowa Army National Guard.  He had a period of active duty for training from September 2003 to February 2004, and he served on active duty from November 2005 to August 2007 and from September 2010 to October 2011.  His awards and decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran currently has a bilateral hip disorder, diagnosed as arthritis and snapping hip syndrome.  The symptoms of those disorders began during a period of active duty and have continued since that time.


CONCLUSION OF LAW

A bilateral hip disorder, diagnosed as arthritis and snapping hip syndrome, was incurred in active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection must be based on a period of active service.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d). ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (3). 

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C §12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. Id.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a bilateral hip disorder.

The evidence of record prior to 2010 does not document any complaints, treatment, or diagnosis of a hip disorder.  The Veteran was ordered to active duty in support of Operation Enduring Freedom under 10 U.S.C. § 12302 from July 2010 to October 2011.  In September 2010, the Veteran was seen for joint pain localized in the hip that had been present for one day.  A September 2010 individual sick slip dated in September 2010 also noted that the Veteran had hip discomfort for which he was given medication.  He was advised not to do sit-ups for two weeks.  A July 2011 statement of medical examination and duty status further indicated that the Veteran developed bilateral groin popping and pain with sit-ups while serving in Afghanistan in September 2010.  In addition, a July 2011 service treatment record indicated that his chief complaint was bilateral hip pain while doing sit-ups, and it was noted that the visit was deployment-related.  The physician assistant assessed the Veteran as having joint pain localized in the hips and noted the onset and continuity of symptoms during this period of active duty.  He was referred to physical therapy.   In a November 2011 post-deployment health reassessment, the Veteran reported having swollen, painful, or stiff joints and again noted that his hips popped when he performed sit-ups.

Following this period of active service, the Veteran continued to complain of hip problems.  Indeed, his post-service medical records document similar, ongoing symptoms.  For example, in December 2011, he reported the same problems with popping, and he was assessed as having snapping hip syndrome.  A January 2012 orthopedic consultation also documented an assessment of snapping hip syndrome.  

A June 2013 VA examination later assessed the Veteran as having a bilateral moderate recurrent muscle strain of the hips and noted that imaging studies had revealed traumatic or degenerative arthritis.  The examiner also indicated that an x-ray had revealed osteophytes along the femoral neck bilaterally that were most likely the sites of healed stress fractures.

There is no reason to doubt the credibility of the Veteran's statements regarding the onset and continuity of his symptoms.  Indeed, as noted above, his post-service medical records corroborate such statements.  Moreover, there is no evidence of any additional hip injury following his period of active duty service from July 2010 to October 2011.

The Board does acknowledge the February 2014 VA medical opinion in which an examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In his rationale, the examiner observed that the service treatment records did not show evidence of a diagnosis or treatment for a hip sprain or arthritis, as he was only given a diagnosis of hip pain.  He stated that there was no evidence of an event that would cause a hip strain or traumatic arthritis.  He also reviewed a recent hip MRI.

The same VA examiner provided a similar opinion in March 2016.  Specifically, he stated that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he noted that the service treatment records do not document any evidence of a diagnosis or treatment for a hip condition other than pain.  He also considered December 2011 and February 2014 MRI results.  

Nevertheless, the Board notes that the VA examiner did not discuss the ongoing symptoms in service, as documented in the medical records, and subsequent diagnosis of arthritis.  Nor did he address what would have caused any stress fractures or arthritis.  Although he stated there was no significant event in service, the Board again notes that there is no documentation of any post-service injury either.  Therefore, these opinions have limited probative value.

Based on the foregoing, the Board finds that the Veteran's began during a period of active service and have continued since that time.  He has since been diagnosed with arthritis, which is considered a chronic disease for VA compensation purposes.  Although arthritis was not objectively demonstrated during active service or within one thereafter, service connection may be granted based on continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, the Board finds that service connection is warranted for the Veteran's bilateral hip disorder, diagnosed as arthritis and snapping hip syndrome. 


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a bilateral hip disorder, diagnosed as arthritis and snapping hip syndrome, is granted.



____________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


